Exhibit 10.2

FORM OF
OPTION AGREEMENT (AMENDED)
UNDER THE
CHUY’S HOLDINGS, INC. 2012 OMNIBUS EQUITY INCENTIVE PLAN
This Option Agreement (this “Option Agreement”), dated as of _______________
(the “Date of Grant”), is made by and between Chuy’s Holdings, Inc., a Delaware
corporation (the “Company”) and ________________ (the “Participant”).
Capitalized terms used without definition herein shall have the meaning ascribed
to them in the Chuy’s Holdings, Inc. 2012 Omnibus Equity Incentive Plan (the
“Plan”). Where the context permits, references to the Company shall include any
successor to the Company.
1.Grant of Option. Subject to and upon the terms, conditions, and restrictions
set forth in this Option Agreement and in the Plan, the Company hereby grants to
the Participant an option (the “Option”) to purchase _______ shares of Common
Stock (the “Option Shares”). The Option may be exercised from time to time in
accordance with the terms and conditions of this Option Agreement and the Plan.
The Option Shares may be purchased pursuant to the Option at a price of $_______
per Option Share, subject to adjustment as provided in the Plan (the “Exercise
Price”). The Option is intended to be a nonqualified stock option and shall not
be treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Code, or any successor provision thereto.
2.Term of Option. The term of the Option shall commence on the Date of Grant
and, unless earlier terminated in accordance with Section 6 hereof, shall expire
ten (10) years from the Date of Grant.
3.Right to Exercise. Unless terminated as hereinafter provided, and except to
the extent set forth in Section 12 of the Plan, the Option shall be exercisable
only as follows:
(a)Unless terminated as hereinafter provided, the Option shall become
exercisable with respect to 25% of the Option Shares on each of the first four
anniversaries of the Date of Grant if the Participant remains in the continuous
employ of the Company or any Subsidiary thereof; provided the Participant has
not given a notice of resignation.
(b)The Participant shall not be entitled to acquire a fraction of one Option
Share pursuant to the Option.
4.Option Nontransferable. The Participant may not transfer or assign all or any
part of the Option other than by will or by the laws of descent and
distribution. The Option may be exercised, during the lifetime of the
Participant, only by the Participant, or in the event of the Participant’s legal
incapacity, by the Participant’s guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and court
supervision.




--------------------------------------------------------------------------------

Exhibit 10.2

5.Notice of Exercise; Payment.
(a)To the extent then exercisable, the Option may be exercised in whole or in
part by written notice to the Company stating the number of Option Shares for
which the Option is being exercised and the intended manner of payment. The date
of such notice shall be the exercise date. Payment equal to the aggregate
Exercise Price of the Option Shares being purchased pursuant to an exercise of
the Option must be tendered in full with the notice of exercise to the Company
in cash in the form of currency or check or by wire transfer as directed by the
Company.
(b)As soon as practicable upon the Company’s receipt of the Participant’s notice
of exercise and payment, the Company shall direct the due issuance of the Option
Shares so purchased.
6.Termination of Employment.
(a)In the event that the employment of the Participant with the Company and all
Subsidiaries thereof shall terminate for any reason other than Cause, Disability
or death, (A) the Option Shares that are not exercisable at the time of such
termination shall expire at the close of business on the date of such
termination and (B) the Option Shares that are exercisable at the time of such
termination (including, without limitation, those that become exercisable in
accordance with Section 12 of the Plan) shall remain exercisable until the date
that is thirty (30) days after such termination, on which date they shall
expire. The thirty (30) day period described in this Section 6(a) shall be
extended to one (1) year after the date of such termination or change in
employment status in the event of the Participant’s death during such thirty
(30) day period. Notwithstanding the foregoing, the Option shall not be
exercisable after the expiration of its term.
(b)In the event that the employment of the Participant with the Company and all
Subsidiaries thereof shall terminate on account of the Disability or death of
the Participant, (i) Option Shares that are exercisable at the time of such
termination shall remain exercisable until the date that is one (1) year after
such termination, on which date they shall expire and (ii) Option Shares that
are not exercisable at the time of such termination shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, the
Option shall not be exercisable after the expiration of its term.
(c)In the event of the termination of the Participant’s employment for Cause,
all outstanding Options granted to the Participant shall expire at the
commencement of business on the date of such termination.
7.Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change in
Capitalization, the Administrator shall make such equitable changes or
adjustments as it deems necessary or appropriate to the Option, including,
without limitation, the number and kind of shares subject to the Option.
8.No Employment Contract. Nothing contained in this Agreement shall (a) confer
upon the Participant any right to be employed by or remain employed by the
Company or any Subsidiary thereof, or (b) limit or affect in any manner the
right of the Company or any Subsidiary thereof to terminate the employment or
adjust the compensation of the Participant.
9.Taxes and Withholding. If the Company or any Subsidiary thereof is required to
withhold any federal, state, local or foreign tax in connection with the
exercise of the Option, and the amounts available to the Company or such
Subsidiary for such withholding are insufficient, it shall be a condition




--------------------------------------------------------------------------------

Exhibit 10.2

to the exercise of the Option that the Participant pay the tax or make
provisions that are reasonably satisfactory to the Company for the payment
thereof.
10.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Option Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
11.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
12.Relation to Plan. The Plan is hereby incorporated by reference into, and made
a part of, this Option Agreement, and the Option and this Option Agreement shall
be subject to all terms and conditions of the Plan and this Option Agreement. In
the event of any inconsistency between the provisions of this Option Agreement
and the Plan, the Plan shall govern.
13.Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Option Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives, and assigns of the
Participant, and the successors and assigns of the Company.
14.Securities Laws Requirements. The Company shall not be obligated to issue
Option Shares to the Participant, if such transfer, in the opinion of counsel
for the Company, would violate the Securities Act of 1933, as amended (the
“Securities Act”), or any other federal or state statutes having similar
requirements as may be in effect at that time. The Company shall be under no
obligation to register the Option Shares pursuant to the Securities Act or any
other federal or state securities laws.
15.Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.
16.Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: President and any notice to the Participant shall
be addressed to the Participant at his or her address on file with the Company.
Any written notice required to be given to the Company shall be deemed to be
duly given only when actually received by the Company.
17.Clawback. If, at any time, the Board or the Committee, as the case may be, in
its sole discretion determines that any action or omission by the Participant
constituted (a) wrongdoing that contributed to any material misstatement in or
omission from any report or statement filed by the Company with the U.S.
Securities and Exchange Commission, (b) intentional or gross misconduct, (c) a
breach of a fiduciary duty to the Company or a Subsidiary thereof or (d) fraud,
then in each such case, commencing with the first fiscal year of the Company
during which such action or omission occurred, the Participant shall forfeit
(without any payment therefor) up to 100% of any Option Shares that have not
been exercised and shall repay to the Company, upon notice to the Participant by
the Company, up to an amount equal to 100% of the Fair Market Value of the
Option Shares at the time such Option Shares were delivered to the Participant,
less the applicable Exercise Price of such Option Shares, during and after such
fiscal year. The Board or the Committee, as the case may be, shall determine in
its sole discretion the date of occurrence of such action or omission, the
percentage of the Option Shares that shall be forfeited and the percentage of
the Fair Market Value of the Option Shares (less the applicable Exercise Price)
that must be repaid to the Company.




--------------------------------------------------------------------------------

Exhibit 10.2

18.Amendment. Subject to the terms of the Plan, the Board may, at any time,
revise or amend this Option Agreement in any respect whatsoever. No such
revision or amendment may, without the consent of a Participant, impair the
Participant’s rights under this Option Agreement.




[Signature Page to Follow]




--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Option
Agreement on the day and year first above written.
 
 
 
 
CHUY’S HOLDINGS, INC.
 
 
 
 
By:
 
 
 
Name: Steven J. Hislop
Title: President and CEO


 
 
 
 
[NAME]
 
Participant
 
 
 
 
By:
 







